          Case 2:16-cr-00374-LRH-NJK Document 147 Filed 05/05/20 Page 1 of 2




 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                          DISTRICT OF NEVADA
 6
 7   UNITED STATES OF AMERICA,                             Case No.: 2:16-cr-00374-LRH-NJK
 8                             Plaintiff,                        Order Setting Hearing
 9   v.                                                              (Docket No. 146)
10   KING ISAAC UMOREN,
11                             Defendant.
12         Pending before the Court is Defendant King Isaac Umoren’s counsel’s motion to withdraw.
13 Docket No. 146.
14         IT IS HEREBY ORDERED that the Court sets a hearing on this motion for May 14, 2020,
15 at 10:00 a.m.
16         IT IS FURTHER ORDERED that, pursuant to General Order 2020-05, this hearing will be
17 a video hearing.
18         IT IS FURTHER ORDERED that, no later than May 7, 2020, defense counsel must file
19 notice on the record as to whether Defendant waives his right to personal appearance and consents
20 to appear via video link.
21         IT IS FURTHER ORDERED that, no later than May 8, 2020, counsel must contact the
22 Court’s Courtroom Administrator at Ari_Caytuero@nvd.uscourts.gov with information on how
23 counsel will participate in the video conference. If counsel will be appearing using his own digital
24 equipment, he must confirm with the Courtroom Administrator that his equipment is working and
25 provide his e-mail address to receive the video-conference invitation. Counsel must also provide
26 his phone number in the event of any technical difficulties.         If counsel prefers to appear
27 telephonically, he must so inform the Courtroom Administrator.               Counsel may appear
28 telephonically by calling the Court conference line at 877-402-9757 at least five minutes prior to

                                                    1
          Case 2:16-cr-00374-LRH-NJK Document 147 Filed 05/05/20 Page 2 of 2




 1 the hearing. The conference code is 6791056. In order to ensure a clear recording of the hearing,
 2 the call must be made using a land line phone. Cell phone calls, as well as the use of a speaker
 3 phone, are prohibited.
 4         IT IS FURTHER ORDERED that the following Video Conference Instructions shall be
 5 complied with at all times:
 6             •   Log on to the call ten minutes before the scheduled hearing time.
 7             •   Mute your sound after checking in with the Courtroom Administrator.
 8             •   Do not talk over anyone.
 9             •   State your name for the record each time you begin to speak.
10             •   Do not allow other people on your video screen.
11             •   Do not allow other people to move in the background of your video screen.
12             •   Do not record the hearing.
13             •   Do not forward any video-conference invitations.
14             •   Unauthorized users on the video conference will be removed.
15         IT IS FURTHER ORDERED that members of the public may access and listen to the
16 hearing by calling 877-402-9757 and entering access code 6791056, no later than five minutes
17 before the scheduled hearing start time. All members of the public must have their own phones
18 on mute throughout the hearing and are not allowed to speak or disrupt the hearing.
19         Anyone granted remote access to a proceeding is reminded of the general prohibition
20 against photographing, recording, and rebroadcasting of court proceedings. Violation of these
21 prohibitions may result in sanctions, including removal of court-issued media credentials,
22 restricted entry to future hearings, denial of entry to future hearings, or any other sanctions deemed
23 necessary by the Court.
24         IT IS SO ORDERED.
25         DATED: May 5, 2020.
26
27                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
28

                                                     2
